Hines, J.
1. Tlie trial judge, on hearing the application of the defendant in its cross-action against the plaintiff and his wife for an injunction, could, as against the applicant, treat the averments in the defendant’s answer as true, and refuse to grant an injunction, without proof of such allegations, if those allegations did not make a ease for the grant of an injunction. |
2. When an insolvent debtor purchases land with his funds and procures title to be made to his wife, to delay, hinder, or defraud his creditor,: and it is not alleged that the complainant claims title thereto, or has any judgment or lien thereon, or that the wife is insolvent, an injunction should not be granted, although the court should retain the bill and investigate on the final hearing the whole case, and decide upon-all the equities arising thereon. Mayer v. Wood, 56 Ga. 427; Stillwell v. Savannah Grocery Co., 88 Ga. 100 (13 S. E. 963); Turnipseed v. Kentucky Wagon Co., 97 Ga. 258 (23 S. E. 84); Civil Code (1910), § 5495; Virginia-Carolina Chemical Co. v. Provident Savings Life Assurance Society, 126 Ga. 50 (54 S. E. 929); Logue v. Gardner, 152 Ga. 356 (110 S. E. 25). Judgment affirmed.

All the Justices concur.

Etheridge, Sams & Etheridge, for plaintiff in error.
Neufville & Neufville, contra.